DETAILED ACTION
Claims 1, 3, 5, 7-10, 12-13, and 15-31 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature combination of the two conductor loops each including a respective auxiliary component, and a feed arm being positioned parallel to said supply line of said coupling element. Claim 20 recites the unique feature of the free arm being connected through said feed arm to said auxiliary element. Claim 31 recites the unique feature of the transmitting and receiving unit includes a plurality of conductor tracks applied to a substrate having mutually opposite first and second sides; said conductor tracks including a first portion forming at least a part of said antenna unit and a second portion forming at least a part of said coupling element; and said first portion being applied to said first side of said substrate and said second portion being applied to said opposite second side of said substrate. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653